Exhibit 10.42 DSP GROUP, INC. 2012 Equity INCENTIVE PLAN AMENDED AND RESTATED DIRECTOR EQUITY SUB-PLAN NOTICE OF Restricted Stock Unit AWARD for israeli RESIDENT DIRECTORS Director’s Name and Address: You (the “Director”) have been granted an award of Restricted Stock Units (the “Award”), subject to the terms and conditions of this Notice of Restricted Stock Unit Award for Israeli Resident Directors (the “Notice”), the DSP Group, Inc. 2012 Equity Incentive Plan, as amended from time to time (the “Plan”), the Amended and Restated Director Equity Sub-Plan of the Plan (the “Sub-Plan”), the Israeli Sub-Plan of the Plan (the “Israeli Sub-Plan”) and the Restricted Stock Unit Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise provided herein, the terms in this Notice shall have the same meaning as those defined in the Plan, the Sub-Plan and the Israeli Sub-Plan. In the event of any inconsistency or contradiction between any of the terms of this Notice and the provisions of the Plan, the Sub-Plan and the Israeli Sub-Plan, the terms and provisions of this Notice shall prevail. Award Number Date of Award Vesting Commencement Date Total Number of Restricted Stock Units Awarded (the “Units”) Type of Award: 102 Capital Gains Track Option (with Trustee) 102 Ordinary Income Track Option (with Trustee) 102 Non-Trustee Option 3(i) Option Other Vesting Schedule : Subject to the Director’s Continuous Status as a Director and other limitations set forth in this Notice, the Agreement, the Plan, the Sub-Plan and the Israeli Sub-Plan, the Units will vest in accordance with the following schedule: 100% of the Units will vest upon the one-year anniversary of the Vesting Commencement Date. In addition, the Units shall be subject to the terms of Section 10 of the Sub-Plan. For purposes of this Notice and the Agreement, the term “vest” shall mean, with respect to any Units, that such Units are no longer subject to forfeiture to the Company. If the Director would become vested in a fraction of a Unit, such Unit shall not vest until the Director becomes vested in the entire Unit. Vesting shall cease upon the date of termination of the Director’s Continuous Status as a Director for any reason, including death or Disability. In the event of termination of the Director’s Continuous Status as a Director for any reason, including death or Disability, any unvested Units held by the Director immediately upon such termination of the Director’s Continuous Status as a Director shall be forfeited and deemed reconveyed to the Company and the Company shall thereafter be the legal and beneficial owner of such reconveyed Units and shall have all rights and interest in or related thereto without further action by the Director. IN WITNESS WHEREOF, the Company and the Director have executed this Notice and agree that the Award is to be governed by the terms and conditions of this Notice, the Plan, the Sub-Plan and the Agreement. DSP Group, Inc. a Delaware corporation By: Title: Date: THE DIRECTOR ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE DIRECTOR’S CONTINUOUS STATUS AS A DIRECTOR OR AS OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, THE SUB-PLAN AND THE ISRAELI SUB-PLAN, SHALL CONFER UPON THE DIRECTOR ANY RIGHT WITH RESPECT TO CONTINUATION OF THE DIRECTOR’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE DIRECTOR’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE DIRECTOR’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. 2 The Director acknowledges receipt of a copy of the Plan, the Sub-Plan, the Israeli Sub-Plan and the Agreement, and represents that he or she is familiar with the terms and provisions thereof, and hereby accepts the Award subject to all of the terms and provisions hereof and thereof. The Director has reviewed this Notice, the Plan, the Sub-Plan, the Israeli Sub-Plan and the Agreement in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Notice, and fully understands all provisions of this Notice, the Plan, the Sub-Plan, the Israeli Sub-Plan and the Agreement. The Director hereby agrees that all questions of interpretation and administration relating to this Notice, the Plan, the Sub-Plan, the Israeli Sub-Plan and the Agreement shall be resolved by the Administrator in accordance with Section 8 of the Agreement. The Director further agrees to the venue selection and waiver of a jury trial in accordance with Section 9 of the Agreement. The Director further agrees to notify the Company upon any change in the residence address indicated in this Notice. To the extent an Approved 102 Option, as defined below, is designated above, the Director declares and acknowledges: (i) that he or she fully understand that Section 102 of the Ordinance and the rules and regulations enacted thereunder apply to the Units specified in this Notice and to him or her; and (ii) that he or she understands the provisions of Section 102 of the Ordinance, the tax track chosen and the implications thereof. In addition, the terms of the Units shall also be subject to the terms of the Trust Agreement made between the Company and the Trustee for the benefit of the Director (the “Trust Agreement”), as well as the requirements of the Israeli Income Tax Commissioner. The grant of the Units is conditioned upon the Director signing all documents requested by the Company, the Employer or the Trustee, in accordance with and under the Trust Agreement. A copy of the Trust Agreement is available for the Director’s review, during normal working hours, at Company’s offices . Notwithstanding anything to the contrary, including the indication under “Type of Award” above, the Company shall be under no duty to ensure, and no representation or commitment is made, that the Units qualify or will qualify under any particular tax treatment (such as Section 102 or any other treatment), nor shall the Company be required to take any action for the qualification of any Units under such tax treatment. The Company shall have no liability of any kind or nature in the event that, for any reason whatsoever, the Units do not qualify for any particular tax treatment. Date: Director’s Signature Director’s Printed Name Address City, State & Zip 3 Award Number: DSP GROUP, INC. 2-PLAN RESTRICTED STOCK UNIT AGREEMENT FOR ISRAELI RESIDENT DIRECTORS 1. Issuance of Units . DSP Group, Inc., a Delaware corporation (the “Company”), hereby issues to the Director (the “Director”) named in the Notice of Restricted Stock Unit Award for Israeli Resident Directors (the “Notice”) an award (the “Award”) of the Total Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”), subject to the Notice, this Restricted Stock Unit Agreement for Israeli Resident Directors (the “Agreement”), the terms and provisions of the DSP Group, Inc. 2012 Equity Incentive Plan, as amended from time to time (the “Plan”), the Amended and Restated Director Equity Sub-Plan of the Plan (the “Sub-Plan”) and the Israeli Sub-Plan of the Plan (the “Israeli Sub-Plan”), which are incorporated herein by reference. Unless otherwise provided herein, the terms in this Agreement shall have the same meaning as those defined in the Plan, the Sub-Plan, the Israeli Sub-Plan and the Notice. 2.
